Case 2:20-cv-03272-SDW-LDW Document 14 Filed 12/10/20 Page 1 of 10 PageID: 148




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


   ABANTE ROOTER AND PLUMBING,                       Civil Action No.
   INC. and TERRY FABRICANT,
   individually and on behalf of all others          20-3272 (SDW) (LDW)
   similarly situated,

                   Plaintiffs,

   v.                                                REPORT AND RECOMMENDATION

   CREDITORS RELIEF, LLC,

                   Defendant.


 LEDA DUNN WETTRE, United States Magistrate Judge

        Before the Court is defendant Creditors Relief LLC’s Motion to Dismiss for Lack of

 Subject Matter Jurisdiction and Alternatively to Strike the Class Action Allegations. (ECF No.

 11). The Honorable Susan D. Wigenton, U.S.D.J., referred the motion to the undersigned for a

 Report and Recommendation. The motion is decided without oral argument pursuant to Rule 78

 of the Federal Rules of Civil Procedure. Having considered the parties’ written submissions, and

 for good cause shown, the Court recommends that defendant’s Motion to Dismiss and Motion to

 Strike be DENIED.

                                     I.      BACKGROUND

        In a putative class action complaint dated March 26, 2020, plaintiffs Abante Rooter and

 Plumbing, Inc. and Terry Fabricant (collectively, “plaintiffs”) seek injunctive relief and statutory

 damages pursuant to the Telephone Consumer Protection Act, 47 U.S.C. §227, et seq. (“TCPA”)

 for telemarketing calls they allegedly received from representatives of defendant Creditors Relief.

 Specifically, plaintiff Abante Rooter and Plumbing alleges that it maintains five cellular telephone
Case 2:20-cv-03272-SDW-LDW Document 14 Filed 12/10/20 Page 2 of 10 PageID: 149




 numbers which received a total of six prerecorded telemarketing calls from Creditors Relief

 between March 30, 2017 and April 20, 2017 without its consent. (Compl. ¶¶ 17-21, 24, ECF No.

 1). Plaintiff Fabricant alleges that he registered two cellular telephone numbers on the National

 Do Not Call Registry on June 4, 2018, but nonetheless received six telemarketing calls on those

 numbers from Creditors Relief between October 17, 2018 and February 19, 2020 without his

 consent. (Id. ¶¶ 26-36, 39). As a result, plaintiffs allege that they have suffered “aggravation and

 nuisance and invasions of privacy that result from the receipt of such calls as well as a loss of value

 realized for any monies that consumers paid to their carriers for the receipt of such calls.

 Furthermore, the calls interfered with and interrupted Plaintiffs’ and the other class members’ use

 and enjoyment of their phones, including the related data, software, and hardware components.

 Defendant also injured the Plaintiffs and class members by causing wear and tear on their phones.”

 (Id. ¶ 12).

         Defendant now challenges plaintiffs’ Article III standing, and thus the Court’s subject

 matter jurisdiction, pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure.

 Alternatively, defendant moves to strike the class allegations from the complaint pursuant to Rule

 12(f) of the Federal Rules of Civil Procedure. Both motions rely on defendant’s contention that

 plaintiffs suffered no actual injury from its telemarketing calls because they are professional

 plaintiffs who operate a “cottage industry” of filing TCPA lawsuits across the country.

                                        II.        DISCUSSION

                                              A.    Standing

         “A motion to dismiss for want of standing is . . . properly brought pursuant to Rule 12(b)(1),

 because standing is a jurisdictional matter.” Ballentine v. United States, 486 F.3d 806, 810 (3d

 Cir. 2007). “Two types of challenges can be made under Rule 12(b)(1) – ‘either a facial or a



                                                     2
Case 2:20-cv-03272-SDW-LDW Document 14 Filed 12/10/20 Page 3 of 10 PageID: 150




 factual attack.’” In re Horizon Healthcare Servs. Inc Data Breach Litig., 846 F.3d 625, 632 (3d

 Cir. 2017) (quoting Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016)). “[A] facial attack

 contests the sufficiency of the pleadings, whereas a factual attack concerns the actual failure of a

 plaintiff’s claims to comport factually with the jurisdictional prerequisites.” Constitution Party of

 Pa. v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014) (internal quotations and alterations omitted).

 “Thus, a facial attack calls for a district court to apply the same standard of review it would use in

 considering a motion to dismiss under Rule 12(b)(6), i.e., construing the alleged facts in favor of

 the nonmoving party. This is in marked contrast to the standard of review applicable to a factual

 attack, in which a court may weigh and ‘consider evidence outside the pleadings.’” Id. (quoting

 Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000)). In evaluating a factual attack

 on standing, “no presumptive truthfulness attaches to plaintiff’s allegations, and the existence of

 disputed material facts will not preclude the trial court from evaluating for itself the merits of

 jurisdictional claims. Moreover, the plaintiff will have the burden of proof that jurisdiction does

 in fact exist.” Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977).

 Because a factual attack under Rule 12(b)(1) “inverts the burden of persuasion,” the Court must

 take care not to allow a “motion to dismiss for lack of subject matter jurisdiction to be turned into

 an attack on the merits.” Davis, 824 F.3d at 348, 349. Indeed, “dismissal via a Rule 12(b)(1)

 factual challenge to standing should be granted sparingly.” Id. at 350.

        “[T]he ‘irreducible constitutional minimum’ of standing consists of three elements. The

 plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

 conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

 Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Lujan v. Defenders of Wildlife, 504

 U.S. 555, 560 (1992)). Only the injury in fact element is at issue here. To establish injury in fact,



                                                   3
Case 2:20-cv-03272-SDW-LDW Document 14 Filed 12/10/20 Page 4 of 10 PageID: 151




 plaintiffs must show that they suffered “‘an invasion of a legally protected interest’ that is ‘concrete

 and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id. at 1548 (quoting

 Lujan, 504 U.S. at 560)).

         In Spokeo, the Supreme Court explained that “the violation of a procedural right granted

 by statute can be sufficient in some circumstances to constitute injury in fact. In other words, a

 plaintiff in such a case need not allege any additional harm beyond the one Congress has

 identified.” Id. at 1549; see Kamal v. J Crew Grp., Inc., 918 F.3d 102, 111 (3d Cir. 2019) (“When

 a procedural right protects a concrete interest, a violation of that right may create a sufficient ‘risk

 of real harm’ to the underlying interest to ‘satisfy the requirement of concreteness.’” (quoting

 Spokeo, 136 S. Ct. at 1549)). Following Spokeo, the Third Circuit has taken up “the frequently-

 litigated question of whether violation of a statute . . . is an injury in fact that satisfies the

 Constitution’s ‘case or controversy’ requirement” with respect to the Fair Credit Reporting Act,

 the Fair and Accurate Credit Transactions Act, and, as directly relevant here, the TCPA. Long v.

 Se. Pa. Transp. Auth., 903 F.3d 312, 316 (3d Cir. 2018). That analysis is guided by the following

 rule: “When one sues under a statute alleging ‘the very injury [the statute] is intended to prevent,’

 and the injury ‘has a close relationship to a harm . . . traditionally . . . providing a basis for a lawsuit

 in English or American courts,’ a concrete injury has been pleaded.” Susinno v. Work Out World

 Inc., 862 F.3d 346, 351 (3d Cir. 2017) (quoting In re Horizon, 846 F.3d at 639-40).

         In Susinno, the Court of Appeals confirmed that “in asserting ‘nuisance and invasion of

 privacy’ resulting from a single prerecorded telephone call, [the] complaint asserts the very harm

 that Congress sought to prevent, arising from prototypical conduct proscribed by the TCPA.” Id.

 at 351 (quotation omitted). Moreover, “when Congress found that unsolicited telemarketing phone

 calls or text messages, by their nature, invade the privacy and disturb the solitude of their



                                                      4
Case 2:20-cv-03272-SDW-LDW Document 14 Filed 12/10/20 Page 5 of 10 PageID: 152




 recipients, it sought to protect the same interests implicated in the traditional common law cause

 of action [for intrusion upon seclusion].”         Id. at 352 (quotation and alteration omitted).

 Accordingly, the TCPA plaintiff adequately “alleged a concrete, albeit intangible, harm.” Id.

         Thus, to the extent defendant attempts a facial attack on plaintiffs’ standing, it cannot

 succeed. Taking as true the allegations that plaintiffs each received six unsolicited and/or

 prerecorded telemarketing calls to their cell phones without their consent causing nuisance and

 invasion of privacy, plaintiffs have pleaded sufficient injury in fact to establish their standing to

 pursue TCPA claims under Susinno. See Manuel v. NRA Grp. LLC, 722 F. App’x 141, 145, 146

 (3d Cir. 2018) (facial challenge to TCPA standing “clearly loses” where “[a]s in Susinno, Manuel’s

 complaint pled that he received calls on his cell phone, and that NRA placed those calls using an

 automatic telephone dialing system, without his consent, in violation of the TCPA”); Fleming v.

 Associated Credit Servs., Inc., 342 F. Supp. 3d 563, 570 (D.N.J. 2018) (“The Third Circuit has

 held that a single, prohibited prerecorded call [to] a cell phone is sufficient to constitute a concrete

 injury and thus confer standing to pursue a claim under the TCPA.”); Rando v. Edible

 Arrangements Int’l, LLC, Civ. A. No. 17-701, 2018 WL 1523858, at *3 (D.N.J. Mar. 28, 2018)

 (“[T]o the extent that Defendant marks Spokeo as representing a turning point [after which

 plaintiffs] will no longer be able to adequately allege an injury-in-fact based on an invasion of

 privacy due to the violation of the TCPA, this Court cannot agree.”).

         Defendant’s motion also attempts a factual attack on plaintiffs’ standing. In support of its

 motion, defendant submits the October 17, 2020 Certification of David Graff, which attaches lists

 of more than 200 lawsuits Abante Rooter and Fabricant have filed across the country, both




                                                    5
Case 2:20-cv-03272-SDW-LDW Document 14 Filed 12/10/20 Page 6 of 10 PageID: 153




 individually and jointly as plaintiffs. 1 (ECF No. 11-2). Based on these lists, defendant contends

 that plaintiffs sue telemarketers as a business and hope to receive telemarketing calls so they can

 exploit them for financial gain. However, the Court cannot conclude from a list of case names

 alone that (1) Abante Rooter and Fabricant are professional plaintiffs who operate as a business or

 (2) they did not truly experience aggravation, nuisance, or invasion of privacy as a result of

 defendant’s unsolicited calls.     Moreover, the two propositions are not necessarily mutually

 exclusive – plaintiffs may be vigorously enforcing their rights under the TCPA because of the

 aggravation, nuisance, and invasion of privacy they experience with each unsolicited call. In

 recognition of this possibility, courts in the Third Circuit have soundly rejected pre-discovery Rule

 12(b)(1) challenges based on a professional or serial TCPA plaintiff’s purported lack of injury in

 fact. See, e.g., Shelton v. Nat’l Gas & Elec., LLC, Civ. A. No. 17-4063, 2019 WL 1506378, at *4

 (E.D. Pa. Apr. 5, 2019) (rejecting Rule 12(b)(1) argument that “Plaintiff cannot demonstrate an

 injury-in-fact because he operates a professional judgment recovery business and ‘a TCPA

 litigation operation’ in which he files TCPA lawsuits either to generate profit or punish

 telemarketers,” while noting that “[w]ith the benefit of discovery, Defendant may ultimately be

 able to establish its position, but dismissal would be improper at this stage given the lack of

 evidence to substantiate Defendant’s claims”); Abramson v. Oasis Power LLC, No. 18-cv-479,

 2018 WL 4101857, at *5 (W.D. Pa. July 31, 2018), R&R adopted, 2018 WL 4095538 (W.D. Pa.

 Aug. 28, 2018) (denying motion to dismiss for lack of standing and “reject[ing] any suggestion

 that [plaintiff’s] prolific history of filing TCPA lawsuits . . . demonstrates the lack of an injury-in-



 1
   Mr. Graff certifies, and the Court will accept for purposes of this motion, that all of the listed
 cases assert TCPA claims. (Graff Cert. ¶¶ 2-4). However, the subject matter of these actions is
 not apparent from the PACER search results submitted in support of the motion, as they include
 only case names, docket numbers, initial filing dates, and the jurisdictions in which Abante Rooter,
 Fabricant, or both filed lawsuits as plaintiffs.
                                                    6
Case 2:20-cv-03272-SDW-LDW Document 14 Filed 12/10/20 Page 7 of 10 PageID: 154




 fact”); Abramson v. CWS Apartment Homes, LLC, Civ. A. No. 16-426, 2016 WL 6236370, at *3

 (W.D. Pa. Oct. 24, 2016) (denying motion to dismiss for lack of standing, rejecting argument that

 serial plaintiff’s “pursuit of his rights under the [TCPA] in other lawsuits demonstrates the lack of

 an injury [as his] decision to enforce his rights under the [TCPA] does not negate the existence of

 a cognizable injury”). See also Cunningham v. Rapid Response Monitoring Servs., Inc., 251 F.

 Supp. 3d 1187, 1196 (M.D. Tenn. 2017) (rejecting argument that professional plaintiff lacks

 standing to pursue TCPA claims because “[t]he determinative issue, then, is not [plaintiff’s]

 motivations, but whether he was injured. An ordinary consumer who pled the facts that [plaintiff]

 has pled would have established a concrete and particularized injury-in-fact based on the

 Defendants’ intrusion upon his rights to privacy and seclusion. Defendants suggest that, by

 becoming a so-called ‘professional plaintiff,’ he has forfeited those rights because the calls alleged

 were not truly unwanted. . . . It may be that [plaintiff] was not saddened or annoyed by the calls

 he received; it may even be that, knowing his rights under the TCPA, he is glad the calls were

 placed. But allowing that fact, even if true, to negate his right to privacy and seclusion would

 require the Court to embrace a line of reasoning that would ultimately undermine the rights of

 most, if not all, TCPA plaintiffs and plaintiffs in similar statutory schemes”). 2

        The Court is mindful that “[p]laintiffs must have standing at all stages of the litigation, and

 they bear the burden of proving it ‘with the manner and degree of evidence required at the




 2
  Defendant’s reliance on Shelton v. Target Advance LLC, Civ. A. No. 18-2070, 2019 WL 1641353
 (E.D. Pa. Apr. 16, 2019), is puzzling as Shelton is yet another case where a court in the Third
 Circuit declined to dismiss a professional plaintiff’s TCPA claim for lack of injury in fact. In
 Shelton, the Court held that discovery would be required to resolve a factual dispute as to whether
 plaintiff suffered any injury as a result of defendant’s calls or whether his “sole purpose . . . is to
 drum up TCPA litigation by inducing business-to-business robocalls.” Id. at *5. Instead, the Court
 dismissed plaintiff’s TCPA claim because business numbers cannot be registered on the National
 Do Not Call Registry. Id. at *6.
                                                   7
Case 2:20-cv-03272-SDW-LDW Document 14 Filed 12/10/20 Page 8 of 10 PageID: 155




 successive stages of the litigation.’” Pub. Interest Research Grp. of N.J., Inc. v. Magnesium

 Elektron, Inc., 123 F.3d 111, 117 (3d Cir. 1997) (quoting Lujan, 504 U.S. at 561). It is possible

 that defendant will be able to substantiate its claims as to plaintiffs’ business operations and

 injuries with the benefit of discovery. 3 But at this early stage of the proceedings, and on the slim

 evidentiary record presented, the Court finds that plaintiffs have pleaded concrete injuries

 sufficient to establish standing to bring the instant TCPA claims despite the many other lawsuits

 they apparently have filed.

        Defendant separately argues that plaintiffs “do not have standing to bring a claim under the

 Do Not Call [Registry] because they both constitute part of a business enterprise, and the phone

 numbers are both for business use.” (Def. Memo. of Law at 8, ECF No. 11-1). See Shelton, 2019

 WL 1641353, at *6 (noting that prohibition on telephone solicitation to numbers registered on the

 National Do Not Call Registry embodied in 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c) does

 not apply to business telephone numbers). Insofar as this argument may be considered a factual

 attack to plaintiffs’ standing, it fails for the same reason discussed above – evidence of plaintiffs’

 prolific filing of TCPA lawsuits, standing alone, does not establish that they operate as a business

 and use their phones predominantly for business purposes. However, to the extent defendant’s

 argument goes to the merits of plaintiffs’ TCPA claims, it is not appropriate for consideration as

 part of a Rule 12(b)(1) challenge to standing. See Smith v. Truman Road Dev., LLC, No. 18-cv-

 670, 2020 WL 2044730, at *11 (W.D. Mo. Apr. 28, 2020) (denying summary judgment on TCPA

 claim premised on text message to number registered on National Do Not Call Registry where

 disputed issue of material fact existed “whether the phone number was a business number or a



 3
   Defendant’s request for a stay of discovery is moot. Discovery has not yet commenced, and the
 Court will conduct a Rule 16 initial scheduling conference in the ordinary course, after defendant
 files an answer to the operative pleading.
                                                   8
Case 2:20-cv-03272-SDW-LDW Document 14 Filed 12/10/20 Page 9 of 10 PageID: 156




 residential number”). Accordingly, the Court recommends that defendant’s Motion to Dismiss be

 denied.

                                        B.      Motion to Strike

           Alternatively, defendant moves to strike the class allegations in plaintiffs’ complaint

 pursuant to Rule 12(f) of the Federal Rules of Civil Procedure. Rule 12(f) permits the court to

 “strike from a pleading an insufficient defense or any redundant, immaterial, impertinent, or

 scandalous matter.” The Court has “considerable discretion” in deciding a Rule 12(f) motion, but

 should exercise that discretion to strike class allegations “only when no amount of discovery or

 time will allow for plaintiffs to resolve deficiencies in class definitions under Rule 23.” McPeak

 v. S-L Distribution Co., Inc., Civ. A. No. 12-348, 2014 WL 4388562, at *3, *4 (D.N.J. Sept. 5,

 2014). “Motions to strike class allegations from a pleading are disfavored because a motion for

 class certification is a more appropriate vehicle for arguments about class propriety.” Gray v.

 BMW of N. Am., LLC, 22 F. Supp. 3d 373, 386 (D.N.J. 2014).

           In support of the motion to strike, defendant argues that plaintiffs “do not have standing to

 bring the claim on their own behalf, and therefore they cannot bring the claim on behalf of the

 putative class[es].” (Def. Memo. of Law at 9). This motion to strike is simply another iteration

 of the standing argument the Court has already rejected. Having found that plaintiffs, at this

 juncture, alleged injuries in fact sufficient to confer standing to bring their TCPA claims, they also

 have standing to represent the putative classes. See Neale v. Volvo Cars of N. Am., LLC, 794 F.3d

 353, 362 (3d Cir. 2015) (“[U]nnamed, putative class members need not establish Article III

 standing.     Instead, the ‘cases or controversies’ requirement is satisfied so long as a class

 representative has standing.”). Defendant additionally contends that (1) plaintiffs and the putative

 classes have not suffered a common injury because plaintiffs were not injured, (2) plaintiffs’ claims



                                                    9
Case 2:20-cv-03272-SDW-LDW Document 14 Filed 12/10/20 Page 10 of 10 PageID: 157




 are not typical of the classes because they are subject to the unique defense of being serial litigants,

 and (3) plaintiffs are inadequate representatives because their interests differ from those of the

 proposed classes. These challenges to the Rule 23 class requirements are factual in nature and

 should be decided on a complete record following discovery. See Clark v. McDonald’s Corp., 213

 F.R.D. 198, 205 n.3 (D.N.J. 2003) (motion to strike class allegations prior to discovery is

 appropriate only in “those rare cases where the complaint itself demonstrates that the requirements

 for maintaining a class action cannot be met”). Defendant’s motion to strike is premature, but it

 may renew these arguments in opposition to any motion for class certification that may be filed.

                                       III.    CONCLUSION

        For the foregoing reasons, the Court recommends that defendant’s Motion to Dismiss for

 Lack of Subject Matter Jurisdiction and Motion to Strike Class Action Allegations (ECF No. 11)

 be DENIED. The parties are hereby advised that, pursuant to Fed. R. Civ. P. 72(b)(2), they have

 14 days after being served with a copy of this Report and Recommendation to serve and file

 specific written objections to the Honorable Susan D. Wigenton, U.S.D.J.

 Dated: December 10, 2020

                                                   s/ Leda Dunn Wettre
                                                  Hon. Leda Dunn Wettre
                                                  United States Magistrate Judge




                                                   10
